     Case 5:18-cv-04071-DDC-ADM Document 219 Filed 09/15/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

 ANTHONY J. HAMPTON,

            Plaintiff,

            v.                                             Case No. 18-4071-DDC

 BARCLAYS BANK DELAWARE;
 DISCOVER BANK; LOAN DEPOT, LLC;
 MARKETPLACE LOAN GRANTOR
 TRUST, SERIES 2016-LD1; EQUIFAX,
 INC.; EQUIFAX INFORMATION
 SERVICES, LLC.; EXPERIAN
 INFORMATION SOLUTIONS, INC.;
 TRANSUNION, LLC; AND DOES 1-10,

            Defendants.


              DEFENDANT BARCLAYS BANK DELAWARE’S
         REPLY IN SUPPORT OF PETITION FOR ATTORNEYS’ FEES

       Defendant Barclays Bank Delaware (“Barclays”) submits this Reply in Support of Petition

for Attorneys’ Fees in response to Plaintiff Anthony J. Hampton’s Response in Opposition (ECF

No. 216) (“Response”). In support thereof, Barclays states as follows:

                                        INTRODUCTION

       1.        On August 13, 2020, the Court granted Barclays’ motion for summary judgment,

dismissing Plaintiff’s sole claim against Barclays under the Fair Credit Reporting Act, 15 U.S.C.

§ 1681–1681x, and awarding Barclays $5,629.33 in damages on its Counterclaim for breach of

contract, plus interest, and the reasonable attorneys’ fees and costs. (ECF No. 208 at 63)

       2.        Barclays filed its Petition for Attorneys’ Fees on August 27, 2020 (“Petition for

Fees”). (ECF No. 213)

       3.        On August 28, 2020, Plaintiff filed a Notice of Appeal. (ECF No. 215)
     Case 5:18-cv-04071-DDC-ADM Document 219 Filed 09/15/20 Page 2 of 4




       4.      On September 4, 2020, Plaintiff filed his Response to Barclays’ Petition for Fees

(ECF No. 216). Plaintiff’s Response consists of one sentence: “Plaintiff makes his objections to

Defendant’s August 27, 2020 petition for attorneys’ fees.” Id.

       5.      Plaintiff’s Response utterly fails to provide any substantive basis in opposition to

Barclay’s Petition for Fees and should be summarily rejected.

       6.      On the other hand, Barclays submitted its Petition for Fees along with a declaration

and documentation including invoices, which establish beyond peradventure the reasonableness

of the fees related solely to the prosecution of Barclay’s Counterclaim.

                                     LEGAL ARGUMENT

       1.      As set forth in the Petition for Fees, in evaluating fees that a contract awards, the

Tenth Circuit utilizes the “lodestar” approach. Ramos v. Lamm, 713 F.2d 546 (10th Cir. 1983).

The lodestar is “the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate,” which produces a presumptively reasonable fee that may in rare

circumstances be adjusted to account for the presence of special circumstances. See Anchondo v.

Anderson, Crenshaw & Assocs., LLC, 616 F.3d 1098, 1102 (10th Cir. 2010) (citations omitted).

       2.      Here, to satisfy the two components of the lodestar calculation, Barclays submitted

the Declaration of Christopher R. Murphy, Esq. which establishes the number of hours reasonably

expended in pursuit of the Counterclaim and the reasonable hourly rate. (ECF No. 213-01).

       3.      In addition to Mr. Murphy’s Declaration, Barclays submitted the invoices related

to the work performed on the Counterclaim, with detailed time entries and descriptions, thereby

satisfying the first component regarding the amount of hours expended. (ECF No. 213-02).

       4.      To support the second component, the appropriate hourly rates, Barclays submitted

Mr. Murphy’s Declaration and the Corporate Counsel Desk Book, Missouri Lawyers Media (2020




                                               -2-
     Case 5:18-cv-04071-DDC-ADM Document 219 Filed 09/15/20 Page 3 of 4




Ed.), establishing that the hourly rates are within the range of average hourly rates in Kansas City.

(ECF No. 213-03).

       5.      In short, Barclays has satisfied the lodestar test, and is entitled to the presumption

that the lodestar amount reflects a “reasonable fee.” See Robinson v. City of Edmond, 160 F.3d

1275, 1281 (10th Cir. 1998). Plaintiff has offered absolutely nothing to rebut this presumption.

       6.      Accordingly, this Court should award to Barclays its attorneys’ fees of $2,455.

                                         CONCLUSION

       Defendant Barclays Bank Delaware respectfully requests that this Court enter an Order

granting its Petition for Attorneys’ Fees, awarding it attorneys’ fees in the amount of $2,455 and

granting it such further relief as the Court deems appropriate.

Dated: September 15, 2020                     Respectfully submitted,

                                               /s/ B. Scott Tschudy
                                              B. Scott Tschudy, Kansas Bar 12129
                                              Kate B. McKinney, Kansas Bar 19691
                                              MARTIN, PRINGLE, OLIVER, WALLACE &
                                              BAUER, LLP
                                              9401 Indian Creek Parkway
                                              Building 40, Suite 1150
                                              Overland Park, KS 66210
                                              T: (913) 491-5500
                                              F: (913) 491-3341
                                              E: btstschudy@martinpringle.com

                                              Christopher R. Murphy (admitted pro hac vice)
                                              REED SMITH LLP
                                              10 S. Wacker Dr.
                                              Suite 4000
                                              Chicago, IL 60606
                                              T: (312) 207-6548
                                              F: (312) 207-6400
                                              E: CRMurphy@reedsmith.com

                                              Counsel for Defendant Barclays Bank Delaware




                                                -3-
     Case 5:18-cv-04071-DDC-ADM Document 219 Filed 09/15/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on September 15, 2020, a true and

accurate copy of the foregoing was filed electronically with the Court and was also emailed to

Anthony J. Hampton at anthsehsafsamseth@protonmail.com and mailed via USPS first class mail,

postage prepaid to Anthony Hampton, 2615 Mountain View Drive, McKinney, TX 75071. Notice

of this filing will be sent by operation of the Court’s electronic filing system to all ECF registered

parties. Parties may access this filing through the Court’s CM/ECF system.

                                                      /s/ B. Scott Tschudy
                                                      B. Scott Tschudy
